Exhibit 10.11.4

THIRD AMENDMENT TO SUBLEASE

THIS THIRD AMENDMENT TO SUBLEASE (this “Amendment”) is made and entered into as
of June 30, 2010, by and between LUDLOW TECHNICAL PRODUCTS CORPORATION, a New
York corporation (“Sublandlord”) and SYNACOR, INC., a Delaware corporation
(“Subtenant”).

WITNESSETH:

A. Sublandlord is the tenant under that certain Property Lease dated
March 13,1998, with Waterfront Associates, LLC (“Landlord”), as landlord,
covering Building No. 3, Waterfront Village Center, 40 La Riviere Drive,
Buffalo, New York 14202 (the “Building”), as amended by that certain First
Amendment to Lease dated April 29,1998, that Second Amendment to Lease dated
April 21,1999, that Third Amendment to Lease dated July 30,1999, and that Fourth
Amendment to Lease dated December 30, 2007 (collectively, the Property Lease and
amendments thereto are the “Lease”).

B. Under the terms and conditions of that certain Sublease dated as of March 3,
2006 (the “Original Sublease”), as amended by that certain First Amendment to
Sublease dated September 25, 2006 (the “First Amendment”) and that certain
Second Amendment to Sublease dated February 27, 2007 (the “Second Amendment”;
the Sublease, First Amendment, and Second Amendment are collectively, the
“Sublease”), Subtenant subleased from Sublandlord approximately 30,808 rentable
square feet of space located on the third floor of the Building (the “Existing
Premises”), which Existing Premises is more particularly described in the
Sublease as the Premises.

C. Under the terms and conditions of the Sublease, Subtenant desires to sublease
additional space on the first floor of the Building, which additional space
contains approximately 2,903 rentable square feet of space and is more
particularly depicted on Exhibit A, attached hereto and incorporated herein (the
“First Floor Additional Premises”); and Sublandlord has agreed to sublease such
First Floor Additional Premises to Subtenant on the terms and conditions of the
Sublease, as modified herein.

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sublandlord and Subtenant agree as follows:

1. First Floor Additional Premises. Conditioned upon receipt by Sublandlord of
Landlord’s written consent executed in substantially the form attached hereto as
Exhibit B, Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, the First Floor Additional Premises on the terms and
conditions of the Sublease, as modified hereby; accordingly, from and after the
Effective Date (hereinafter defined), the term “Premises” shall refer
collectively to the Existing Premises and the First Floor Additional Premises;
and Subtenant’s Share shall be increased to 32.79%, which is the percentage
obtained by dividing the number of rentable square feet in the Premises (33,711)
by the number of rentable square feet in

 

Page 1 of 10



--------------------------------------------------------------------------------

the Building (102,816). Sublandlord and Subtenant stipulate that the number of
rentable square feet in the Existing Premises, the First Floor Additional
Premises, and the Building is correct.

2. Term for First Floor Additional Premises. The term for the First Floor
Additional Premises shall begin on the Effective Date and shall expire on the
Expiration Date as set forth in Section 2.3 of the Original Sublease. As used
herein, the “Effective Date” shall mean the earlier of (a) the date on which
Subtenant occupies any portion of the First Floor Additional Premises and begins
conducting business therein, or (b) the date on which Landlord delivers to
Tenant possession of the First Floor Additional Premises, Subtenant shall accept
possession of the First Floor Additional Premises on the date when Sublandlord
tenders possession thereof to Subtenant.

Subtenant shall execute and deliver to Sublandlord, within ten days after
Sublandlord has requested the same, a letter confirming (i) the Effective Date,
and (ii) Subtenant has accepted the First Floor Additional Premises.

3. Rent for First Floor Additional Premises. The annual fixed rent due under the
Sublease for the First Floor Additional Premises shall be $14.00 per rentable
square foot, payable in equal monthly installments of $3,386.83 per month,
beginning on the Effective Date. Thus, commencing on the Effective Date, the
total monthly fixed rent due under the Sublease for the Premises shall be
$39,329.50.

Notwithstanding the foregoing, Fixed Rent for the First Floor Additional
Premises shall be conditionally abated until December 31, 2010. Commencing on
January 1, 2011, Subtenant shall make Fixed Rent payments for the First Floor
Additional Premises as otherwise provided in this Amendment. Notwithstanding
such abatement of Fixed Rent for the First Floor Additional Premises, all other
sums due under the Sublease, including without limitation Fixed Rent for the
Existing Premises, Additional Rent for the Premises, and Subtenant’s share of
Taxes, shall be payable as provided in the Sublease, as modified hereby.

The abatement of Fixed Rent for the First Floor Additional Premises as set forth
in this Section 3 is conditioned upon Subtenant’s full and timely performance of
all of its obligations under the Sublease. If at any time during the Term a
default by Subtenant occurs, then the abatement of Fixed Rent provided for in
this Section 3 shall immediately become void, and Subtenant shall promptly pay
to Landlord, in addition to all other amounts due to Landlord under the
Sublease, as modified hereby, the full amount of all Fixed Rent herein abated.

4. Security Deposit. Contemporaneously with the execution hereof, and as a
condition to the effectiveness of this Amendment, Subtenant shall deliver to
Sublandlord an additional $3,386.83 to be held as part of the Security Deposit
under the Sublease.

5. AS-IS Condition. Subtenant hereby accepts the First Floor Additional Premises
in their presently existing “AS-IS” condition. Subtenant acknowledges that (a)
it was given a full opportunity to inspect the First Floor Additional Premises;
(b) as of the Effective Date, Subtenant has inspected the First Floor Additional
Premises; (c) neither Sublandlord nor its agents or employees have made any
representations or warranties as to the condition of the First Floor Additional
Premises, or the suitability or fitness of the First Floor Additional Premises
for

 

Page 2 of 10



--------------------------------------------------------------------------------

the conduct of Subtenant’s business or for any other purpose; and (d) neither
Sublandlord nor its agents or employees agreed to undertake any alterations or
construct any tenant improvements in the First Floor Additional Premises, except
as specifically set forth below in this Section 5. Sublandlord shall have no
obligation to perform any work in the First Floor Additional Premises (including
demolition of any improvements existing therein or construction of any tenant
finish-work or other improvements therein) except as specifically set forth
below in this Section 5, and Sublandlord shall not be obligated to reimburse
Subtenant or provide an allowance for any costs related to the demolition or
construction of improvements therein. Sublandlord shall construct a demising
wall in the First Floor Additional Premises in the location shown on Exhibit A,
and Subtenant acknowledges that the First Floor Additional Premises are not
separately demised as of the date of this Amendment.

6. Termination by Subtenant. Section 7 of the First Amendment and Section 6 of
the Second Amendment are hereby deleted in their entirety and shall have no
further force or effect. The following provision is hereby inserted in their
place:

Provided that Subtenant is not in default when Subtenant delivers the early
termination notice or on the Cancellation Date (hereinafter defined), Subtenant
may, at its sole option, terminate the Sublease effective as of November 30,
2011 (the “Cancellation Date”). To exercise such termination right, Subtenant
must, no later than February 28, 2011, give notice thereof to Sublandlord
together with Subtenant’s payment to Sublandlord of TWO HUNDRED AND NINETEEN
THOUSAND AND 00/100 DOLLARS ($219,000.00) (the “Cancellation Fee”) in lawful
money of the United States of America. As a condition to the effectiveness of
Subtenant’s cancellation right, Subtenant shall pay to Sublandlord prior to the
Cancellation Date any past-due amounts then outstanding under the Sublease. If
Subtenant fails timely to deliver the Cancellation Fee or the cancellation
notice or is otherwise unable to comply with or exercise this cancellation
option, then Subtenant’s right to cancel the Sublease under this section shall
expire; time is of the essence with respect thereto.

7. Right of First Offer. Section 5 of the First Amendment and Section 5 of the
Second Amendment are hereby deleted and shall have no further force or effect.
Exhibit D attached to the Original Sublease is hereby deleted, and the Exhibit D
attached to this Amendment is hereby inserted in its place.

8. Parking. Section 7 of the Second Amendment, and Section 5.6 of the Original
Sublease are hereby deleted and replaced with the following:

Subtenant shall have the non-exclusive right, together with the other tenants
and occupants of the Building and other buildings comprising Waterfront Village
Center and their employees, agents, licensees, and invitees, to use the parking
areas servicing the Building (as reasonably designated by Landlord) for the
purpose of vehicular parking for Subtenant’s Representatives, all without
additional charge; provided however that Subtenant’s Representatives shall not
occupy more than an aggregate of one hundred and forty eight (148) parking
spaces at anytime. If, for any reason, Sublandlord is unable to provide all or
any portion of the parking spaces to which Subtenant is entitled hereunder, then
Subtenant shall have no claims against Sublandlord because of Sublandlord’s
failure

 

Page 3 of 10



--------------------------------------------------------------------------------

or inability to provide Subtenant with such parking spaces. Sublandlord shall
not be responsible for enforcing Subtenant’s parking rights against any third
parties. Subtenant shall cause Subtenant’s Representatives to comply with all
reasonable rules and regulations that Sublandlord and/or Landlord may promulgate
with respect to parking in the parking areas, including without limitation, a
system of stickers, access cards or other system intended to regulate and
control access to such parking areas.

9. Brokerage. Sublandlord and Subtenant each warrant to the other that it has
not dealt with any broker or agent in connection with the negotiation or
execution of this Amendment other than CB Richard Ellis, Inc., whose commission
Sublandlord shall pay under a separate written agreement. Subtenant shall
indemnify Sublandlord against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any other broker or
agent claiming the same by, through, or under Subtenant. Sublandlord shall
indemnify Subtenant against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any other broker or
agent claiming the same by, through, or under Sublandlord.

10. Ratification. Subtenant hereby ratifies and confirms its obligations under
the Sublease, and represents and warrants to Sublandlord that it has no defenses
thereto. Additionally, Subtenant further confirms and ratifies that, as of the
date hereof, (a) the Sublease is and remains in good standing and in full force
and effect, and (b) Subtenant has no claims, counterclaims, set-offs or defenses
against Sublandlord arising out of the Sublease or in any way relating thereto
or arising out of any other transaction between Sublandlord and Subtenant.

11. Binding Effect; Governing Law; Recitals. Except as modified hereby, the
Sublease shall remain in full effect, and this Amendment shall be binding upon
Sublandlord and Subtenant and their respective successors and assigns. If any
inconsistency exists or arises between the terms of this Amendment and the terms
of the Sublease, the terms of this Amendment shall prevail. This Amendment shall
be governed by the laws of the State of New York. The recitals at the beginning
of this Amendment are hereby incorporated as if fully set forth herein.
Capitalized terms used herein but not defined shall have the meaning given such
term under the Sublease.

12. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original, but all of which shall constitute one
document.

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURES APPEAR ON NEXT TWO PAGES]

 

Page 4 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Sublandlord has duly executed this Amendment as of the day
and year first above written.

 

SUBLANDLORD: LUDLOW TECHNICAL PRODUCTS CORPORATION By:   /s/ Matthew Nicolella
Name:  

 

Matthew Nicolella

Title:  

Vice President and Assistant Secretary

 

COMMONWEALTH OF MASSACHUSETTS   )     )   ss. COUNTY OF BRISTOL   )  

On the 13th day of July, 2010, before me, the undersigned, a Notary Public in
and for said Commonwealth of Massachusetts, personally appeared Matthew
Nicolella, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she executed the same in his/her capacity, and
that by his/her signature on the instrument, the individual, or the entity upon
behalf of whom the individual acted, executed the instrument, and that such
individual made such appearance before the undersigned in Bristol County,
Massachusetts.

 

  /s/ Nancy E. Paglia  

 

Notary Public

[SEAL]   My Commission Expires November 28, 2014

 

Page 5 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Subtenant has duly executed this Amendment as of the day and
year first above written.

 

SUBTENANT: SYNACOR, INC. By:  

/s/ Ronald Frankel

Name:  

Ronald Frankel

Title:  

Chief Executive Officer

 

State OF New York    )    ) ss. COUNTY OF Erie    )

On the 30th day of June, 2010, before me, the undersigned, a Notary Public in
and for the State of New York, personally appeared Robert S. Rusak, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the entity upon behalf of whom the individual
acted, executed the instrument, and that such individual made such appearance
before the undersigned in Erie County, New York.

 

   

/s/ Brian C Neeson

[SEAL]

 

   

Notary Public

My Commission Expires: 6/15/2014

 

BRIAN C NEESON

NOTARY PUBLIC-STATE OF NEW YORK

No. 01NB6008596

Qualified In Erie County

My Commission Expires 6/15/2014

       

 

Page 6 of 10



--------------------------------------------------------------------------------

EXHIBIT A

First Floor Additional Premises

[See Attached]

 

Page 7 of 10



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g127163ex10114_pg08.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Landlord Consent to Third Amendment (Synacor)

The undersigned is the landlord under the Property Lease dated March 13, 1998,
between Waterfront Associates, LLC, as successor by conversion to Waterfront
Associates (“Landlord”), as landlord, and Ludlow Technical Products Corporation,
formerly known as Graphic Controls Corporation (“Sublandlord”), as tenant, for
that certain space containing approximately 102,816 rentable square feet located
at Building No. 3, Waterfront Village Center, 40 La Riviere Drive, Buffalo, New
York 14202 (the “Building”), which Property Lease was amended April 29, 1998,
April 21, 1999, July 30, 1999, and December 30, 2007 (as amended, the “Lease”).

Under that certain Sublease dated as of March 3, 2006, as amended by that First
Amendment to Sublease dated September 25, 2006 and that Second Amendment to
Sublease dated February 27, 2007) (collectively, the “Sublease”) by and between
Sublandlord and Synacor, Inc., a Delaware corporation, as subtenant
(“Subtenant”), having an address at 40 La Riviere Drive, Buffalo, New York,
Sublandlord subleased the Premises (as defined in the Sublease) to Subtenant.
Landlord hereby acknowledges and agrees that it has received and reviewed a copy
of the Third Amendment to Sublease dated as of             , 2010 (the
“Amendment”). A copy of the Amendment is attached to this Landlord Consent.
Under the Amendment, Subtenant is subleasing an additional 2,969 rentable square
feet of space located on the first floor of the Building.

After review (and with the representation by Synacor, Inc. that the additional
subleased premises will not be used as a call center), Landlord consents to the
provisions of the attached Amendment effective as of the Effective Date (as
defined in the Amendment) of the Amendment. Further, Landlord hereby waives any
rights Landlord or its designee may have under Section 14.05 of the Lease to
terminate the Lease with respect to the First Floor Additional Premises (as
defined in the Amendment), to sublease the First Floor Additional Premises, or
to otherwise recapture the First Floor Additional Premises.

The foregoing Consent shall not be deemed to constitute consent by the
undersigned to any subletting other than that described in the Amendment.

 

Waterfront Associates, LLC

By:

 

 

Name:

 

 

Title:

 

 

 

Page 8 of 10



--------------------------------------------------------------------------------

EXHIBIT D

Offer Space

Page 1 of 2

 

Each of the following three spaces located in the Building at Building No. 3,
Waterfront Village Center, 40 La Riviere Drive, Buffalo, New York 14202, is an
Offer Space:

(1) Portion of Suite 100 (containing approximately 5,065 square feet of space),
which portion is located on the first floor and is shown hachured on Page 2 of
this Exhibit D;

(2) Suite 150 (containing approximately 6,284 square feet of space), which suite
is located on the first floor and is shown cross-hachured on Page 2 of this
Exhibit D; and

(3) Suite 200 (containing approximately 33,237 square feet of space), which
suite is located on the second floor.

 

Page 9 of 10



--------------------------------------------------------------------------------

EXHIBIT D

Offer Space

(Page 2 of 2)

 

LOGO [g127163ex10114_pg11.jpg]